Citation Nr: 0838058	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to October 
1974.  He passed away on March [redacted], 1994.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which found that the appellant had submitted new 
and material evidence to reopen a claim for service 
connection for the cause of the veteran's death.  The rating 
decision denied service connection on the merits.  In an 
August 2006 decision, the Board reopened the claim and denied 
service connection on the merits.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2008, the parties submitted a Joint Motion For Partial Remand 
(joint motion).  On remand, the Board was to apply the 
correct legal standard as to whether the veteran's service-
connected hypertension was a contributory cause of death, 
provide reasons and bases for its determination that there 
was no evidence linking the veteran's service-connected 
hypertension to his death, address the adequacy of a February 
2005 VA medical opinion, and address whether the veteran's 
hypertension affected any vital organs, pursuant to 38 C.F.R. 
§ 3.312(c)(3).

In a June 2008 order, the Court granted the joint motion, 
vacated that part of the Board's August 2006 decision that 
denied service connection for the cause of the veteran's 
death and remanded the case to the Board for readjudication 
of the claim consistent with the considerations discussed in 
the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died on March [redacted], 1994.  His death certificate 
lists as an immediate cause of death, respiratory failure due 
to metastatic renal cell carcinoma.  Other significant 
conditions contributing to death were congestive heart 
failure, ischemic cardiomyopathy and coronary artery disease.  
A March 1994 autopsy protocol lists diagnoses of renal cell 
carcinoma with metastases, atherosclerotic heart disease, 
status-post coronary artery bypass graft, hypertension and 
pneumonia.  At the time of his death, he was service-
connected for hypertension, evaluated as 10 percent 
disabling.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  In this case, the VCAA 
requires that VA obtain another medical opinion as to the 
relationship, if any, between the veteran's service-connected 
hypertension and his death.  

The Board observes that service-connected diseases or 
injuries affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other diseases or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

In this case, however, the February 2005 VA medical opinion 
fails to address whether the veteran's service-connected 
hypertension resulted in debilitating effects and general 
impairment of his health so that he was materially less 
capable of resisting the effects of respiratory failure.  

The February 2005 VA medical opinion relates the opinion that 
the cardiopulmonary disease noted during the veteran's 
autopsy did not contribute substantially or materially to his 
death.  However, the opinion does not address whether the 
veteran's service-connected hypertension combined with 
another disorder to cause death, or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

The request for the February 2005 VA medical opinion notes 
that the veteran was service-connected for hypertension and 
as such, cardiovascular manifestations (e.g., hypertensive 
vascular disease, arteriosclerotic heart disease, etc.) were 
conceded or deemed service-connected.  This request does not 
constitute medical evidence or a legal finding.  It is not 
binding on the Board or determinative of the appellant's 
claim.  Nevertheless, a VA opinion is required to address 
whether the congestive heart failure, ischemic cardiomyopathy 
and coronary artery disease noted on the veteran's autopsy 
were related to his service-connected hypertension.  

Subsequent to the Court's June 2008 order, the appellant's 
attorney submitted copies of medical articles suggesting that 
hypertension and/or pharmaceutical treatment of hypertension 
with diuretics are risk factors for renal cell carcinoma.  
This evidence also requires additional evidentiary 
development.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran's entire claims file, 
including copies of medical articles 
submitted in October 2008, should be 
referred to a VA physician.  The 
physician should be asked to express an 
opinion whether it is at least as likely 
as not (50 percent or more likelihood) 
that: (1) the veteran's service-connected 
hypertension resulted in debilitating 
effects and general impairment of his 
health so that he was materially less 
capable of resisting the effects of 
respiratory failure; (2) the veteran's 
service-connected hypertension combined 
with another disorder to cause death, or 
that it aided or lent assistance to the 
production of death; (3) the congestive 
heart failure, ischemic cardiomyopathy 
and coronary artery disease noted on the 
veteran's autopsy were related to his 
service-connected hypertension; and (4) 
the veteran's hypertension and/or 
pharmaceutical treatment of hypertension 
with diuretics contributed substantially 
or materially to his death, combined with 
another disorder to cause death, or aided 
or lent assistance to the production of 
death.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician finds it impossible to provide 
an opinion without resort to pure 
speculation, the physician should so 
indicate.

2.  Then, readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
provide the appellant with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

